Title: From Thomas Jefferson to Charles Willson Peale, 6 January 1808
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington Jan. 6. 08.
                  
                  The bears went from this place in good health about a fortnight ago, and I hope are with you by this time. this is the first moment I have had as much leisure as to notify you of it. they were in a cage which they had outgrown, & suffered a little for it. I had them in larger quarters till their departure. they are perfectly gentle, knowing no other benefactor than man from the time of their birth. I salute you with great friendship.
                  
                     Th: Jefferson 
                     
                  
               